 



Exhibit 10.1
(FACE OF NOTE)
AMB PROPERTY L.P.
MEDIUM-TERM NOTE, SERIES B

REGISTERED   (FIXED RATE)   REGISTERED

UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE OPERATING
PARTNERSHIP (AS DEFINED BELOW) OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE &
CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
(AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



     
Note No: FXR –B-3
   
 
   
 
   
Original Issue Date: 11/21/2005
   
 
   
 
   
Maturity Date: 12/01/2010
   
 
   
 
   
Trade Date: 11/14/2005
   
 
   
 
   
Exchange Rate Agent: N/A
   
 
   
(if other than U.S. Bank, N.A.)
   

     
CUSIP NO.: 00163X A L4
   
 
   
 
   
Registered Holder: CEDE & CO
   
 
   

         
Form:
  þ   Book-Entry
 
  o   Certificated

Agent’s Discount or Commission: 0.593                     %
Net Proceeds To Issuer: $173,962,250.00
Interest Rate: 5.450                     % per annum

     
Principal Amount: $175,000,000.00
   
 
   
 
   
Specified Currency: U.S. Dollars
   
 
   
 
   
Principal Financial Center: N/A
   
 
    (if the Specified Currency is other than U.S. dollars or Euro)
 
   
Authorized Denomination:
   
 
    (if other than $1,000 or integral multiples thereof)

Interest Payment Dates: 1ST Of Every June & December, Beginning on June 1st 2006
                    
Regular Record Dates: 15 Calendar days before interest payment date
                                        





Redemption:

þ   The Note cannot be redeemed prior to maturity; provided, however, that the
Note may be prepaid at the option of the Operating Partnership prior to maturity
as set forth below under “Other/Additional Provisions.”   o   The Note may be
redeemed at the option of the Operating Partnership prior to maturity
Redemption Commencement Date:                     
Initial Redemption Percentage:                      %
Annual Redemption Percentage Reduction:                      %


Addendum Attached: o Yes       þ No
Repayment:

þ   The Note cannot be repaid prior to maturity   o   The Note may be repaid
prior to maturity at the option of the Holder of the Note
Optional Repayment Date(s):                     
Repayment Price:                      %

Discount Notes: o Yes       þ No

     
Issue Price:
   
 
   
Total Amount of OID:
   
 
   
Yield to Maturity:
   
 
   
Initial Accrual Period:
   
 
   



Other/Additional Provisions: Optional Prepayment by Operating Partnership
The notes will be subject to prepayment at the option of the Operating
Partnership, at any time in whole or from time to time in part, upon not less
than 30 and not more than 60 days’ notice mailed to each holder of notes to be
prepaid at the holder’s address appearing in the note register, at a price equal
to the greater of:
• 100% of the principal amount of the notes to be prepaid; and
• the sum of the present values of the remaining scheduled payments of principal
and interest (at the rate in effect on the date of calculation of the prepayment
price) on the notes to be prepaid (exclusive of interest accrued to the date of
prepayment) discounted to the date of prepayment on a semiannual basis (assuming
a 360-day year consisting of twelve 30-day months) at the applicable Treasury
Yield plus 15 basis points;
in each case, plus accrued and unpaid interest to the date of prepayment.
Notes called for prepayment will become due on the date fixed for prepayment.
Notices of prepayment will be mailed by first-class mail at least 30 but not
more than 60 days before the date fixed for prepayment to each noteholder at its
registered address. The notice will state the principal amount to be prepaid. On
and after the date fixed for prepayment, interest will cease to accrue on any
prepaid notes. If less than all the notes are prepaid at any time, the trustee
will select the notes to be prepaid on a pro rata basis or by any other method
the trustee deems fair and appropriate.
“Comparable Treasury Issue” means the United States Treasury security selected
by an Independent Investment Banker as having a maturity comparable to the
remaining term of the notes that would be utilized, at the time of selection and
in accordance with customary financial practice in pricing new issues of
corporate debt securities of comparable maturity to the remaining terms of the
notes.
“Comparable Treasury Price” means, with respect to any date fixed for the
prepayment of notes, (a) the bid price for the Comparable Treasury Issue
(expressed as a percentage of its principal amount) at 4:00 P.M. on the third
business day preceding such date, as set forth on “Telerate Page 500” (or such
other page as may replace Telerate Page 500) or (b) if such page (or any
successor page) is not displayed or does not contain such bid prices at such
time, (i) the average of the Reference Treasury Dealer Quotations obtained by
the trustee for such date, after excluding the highest and lowest of four such
Reference Treasury Dealer Quotations, or (ii) if the trustee is unable to obtain
at least four such Reference Treasury Dealer Quotations, the average of all
Reference Treasury Dealer Quotations obtained by the trustee.
“Independent Investment Banker” means either of Morgan Stanley & Co.
Incorporated or Banc of America Securities LLC, or, if each such firm is
unwilling or unable to select the applicable Comparable Treasury Issue, a
leading independent investment banking institution appointed by the trustee and
reasonably acceptable to the Operating Partnership.
“Reference Treasury Dealer” means Morgan Stanley & Co. Incorporated, Banc of
America Securities LLC, and two other primary U.S. government securities dealers
in New York City selected by the Independent Investment Banker (each, a “Primary
Treasury Dealer ”); provided, however, that if any of the foregoing shall cease
to be a Primary Treasury Dealer, the Operating Partnership will substitute
another Primary Treasury Dealer.
“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any date fixed for the prepayment of notes, an average, as
determined by the trustee, of the bid and asked prices for the Comparable
Treasury Issue for the notes (expressed in each case as a percentage of its
principal amount) quoted in writing to the trustee by such Reference Treasury
Dealer at 5:00 p.m., New York City time, on the third business day preceding
such date.
“Treasury Yield” means, with respect to any date fixed for the prepayment of
notes, the rate per annum equal to the semiannual equivalent yield to maturity
(computed as of the third business day immediately preceding such date) of the
Comparable Treasury Issue, assuming a price for the Comparable Treasury Issue
(expressed as a percentage of its principal amount) equal to the applicable
Comparable Treasury Price for such date.

 



--------------------------------------------------------------------------------



 



     AMB Property, L.P., a Delaware limited partnership (hereinafter called the
“Operating Partnership”, which term includes any successor under the Indenture
referred to below), for value received, hereby promises to pay to the Registered
Holder specified on the face hereof, or registered assigns (“Holder”), upon
presentation and surrender of this Note, on the Maturity Date specified on the
face hereof (except to the extent repaid or redeemed prior to the Maturity Date)
the Principal Amount specified on the face hereof in the Specified Currency
specified on the face hereof, and to pay interest thereon at the Interest Rate
per annum specified on the face hereof, until the principal hereof is paid or
duly made available for payment.
     Unless otherwise specified on the face hereof, the Operating Partnership
will pay interest (other than defaulted interest) on each Interest Payment Date
(as defined below), commencing with the first Interest Payment Date next
succeeding the Original Issue Date specified on the face hereof, to the person
who is the Holder of this Note on the applicable Regular Record Date (as defined
below); provided that if the Original Issue Date occurs between a Regular Record
Date and an Interest Payment Date, the Operating Partnership will make the first
payment of interest on the Interest Payment Date following the next Regular
Record Date to the registered owner on that Regular Record Date.
     The Operating Partnership will pay interest due on the Maturity Date,
Redemption Date (as defined on the reverse hereof) or Repayment Date (as defined
on the reverse hereof), as applicable, to the same person to whom it is paying
the principal amount; provided that if the Operating Partnership would have made
a regular interest payment on the Maturity Date, Redemption Date or Repayment
Date, as the case may be, it will make that regular interest payment to the
Holder as of the applicable Regular Record Date, even if it is not the same
person to whom it is paying the principal amount.
     Any such interest not so punctually paid or duly provided for (“Defaulted
Interest”) will forthwith cease to be payable to the Holder on any Regular
Record Date, and shall be paid, at the election of the Operating Partnership, to
either (i) to the Holder at the close of business on a special record date (the
“Special Record Date”) for the payment of such Defaulted Interest to be fixed by
the Trustee (as defined on the reverse hereof), notice whereof shall be given to
the Holder of this Note by the Trustee not less than 10 calendar days prior to
such Special Record Date or (ii) at any time in any other lawful manner not
inconsistent with the requirements of any securities exchange on which this Note
may be listed, and upon such notice as may be required by such exchange, all as
more fully provided for in the Indenture.
     Unless specified on the face hereof, payments of interest on this Note with
respect to any Interest Payment Date, Maturity Date, Redemption Date or
Repayment Date, as applicable, will include interest accrued from and including
each immediately preceding Interest Payment Date (or from and including the
Original Date of Issue if no interest has been paid or duly provided for), to,
but excluding, the Interest Payment Date, Maturity Date, Redemption Date or
Repayment Date, as the case may be.
     If an Interest Payment Date, Maturity Date, Redemption Date or Repayment
Date, as applicable, falls on a day that is not a Business Day (as defined
below), interest (or interest and principal) will be paid on the next Business
Day; provided that interest on the payment will not accrue for the period from
the original Interest Payment Date, Maturity Date, Redemption Date or Repayment
Date, as the case may be, to the date of such payment on the next Business Day.
     Unless otherwise specified on the face hereof, the “Interest Payment Dates”
shall be June 30 and December 30 of each year. The “Regular Record Dates” shall
be June 15 for a June 30 interest payment date, December 15 for a December 30
interest payment date and the date that is 15 calendar days before any other
interest payment date, whether or not those dates are Business Days.
     “Business Day” as used herein means any day, other than a Saturday or
Sunday, (a) that is neither a legal holiday nor a day on which banking
institutions are authorized or required by law or regulation to close (x) in The
City of New York or (y) for notes denominated in a specified currency other than
U.S. dollars, Australian dollars or euro, in the principal financial center of
the country of the specified currency or (z) for notes denominated in Australian
dollars, in Sydney, and (b) for notes denominated in euro, that is also a day on
which the Trans-European

1



--------------------------------------------------------------------------------



 



Automated Real-time Gross Settlement Express Transfer System, which is commonly
referred to as “TARGET,” is operating.
     Payment of principal (and premium, if any) and interest on, this Note on
any day, if the Holder of this Note is DTC (or its nominee or other depository,
a “Depository”), will be made in accordance with any applicable provisions of
such written agreement between the Operating Partnership, the Trustee and the
Depository (or its nominee) as may be in effect from time to time. Otherwise
payment of principal (and premium, if any) and interest on, this Note on any day
shall be payable and this Note may be surrendered for the registration of
transfer or exchange at the Office of the Trustee at 100 Wall Street,
Suite 1600, New York, New York 10005, unless the Holder of this Note is notified
otherwise; provided, however, that at the option of the Operating Partnership,
interest may be paid by check mailed to the address of the Person entitled
thereto as such address shall appear in the Operating Partnership’s Security
Register or by wire transfer, if proper wire instructions are on file with the
Trustee or are received at presentment, to an account maintained by the payee
located in the United States. Unless the Holder of this Note is notified
otherwise, the place where notices or demands to or upon the Operating
Partnership in respect of this Note and the Indenture may be served shall be the
Corporate Trust Office of the Trustee at 100 Wall Street, Suite 1600, New York,
New York 10005.
     To receive payment of a U.S. dollar denominated Note upon redemption (if
applicable) or at maturity, a Holder must make presentation and surrender of
such Note on or before the Redemption Date or Maturity Date, as applicable. To
receive payment of a Note denominated in a Foreign Currency (as defined on the
reverse hereof) or composite currency upon redemption or at maturity, a Holder
must make presentation and surrender of such Note not less than two Business
Days prior to the Redemption Date or Maturity Date, as applicable. Upon
presentation and surrender of a Note denominated in a Foreign Currency or
composite currency at any time after the date two Business Days prior to the
Redemption Date or Maturity Date, as applicable, the Operating Partnership will
pay the principal amount (and premium, if any) of such Note, and any interest
due upon redemption or at maturity (unless the Redemption Date or Maturity Date
is an Interest Payment Date), two Business Days after such presentation and
surrender.
     For procedures relating to the receipt of payment upon repayment, if
applicable, see the reverse hereof.
     The Operating Partnership will pay any administrative costs imposed by
banks in connection with sending payments by wire transfer, but any tax,
assessment or governmental charge imposed upon payments will be borne by the
Holders of the Notes in respect of which payments are made.
     Reference is hereby made to the further provisions of this Note set forth
on the reverse hereof and, if so specified on the face hereof, in the Addendum
hereto, which further provisions shall for all purposes have the same force and
effect as though fully set forth on the face hereof.
     This Note shall not be entitled to any benefit under the Indenture referred
to on the reverse hereof, or become valid or obligatory for any purpose, until
the certificate of authentication hereon shall have been signed by or on behalf
of the Trustee under such Indenture.
     Notwithstanding the foregoing, if an Addendum is attached hereto or
“Other/Additional Provisions” apply to this Note as specified on the face
hereof, this Note shall be subject to the terms set forth in such Addendum or
such “Other/Additional Provisions.”

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Operating Partnership has caused this Instrument to
be duly executed under.

              Dated:   AMB PROPERTY L.P.    
 
                By: AMB PROPERTY CORPORATION,
as General Partner    
 
           
 
  By:        
 
           
 
      Michael A. Coke    
 
      Executive Vice President and Chief Financial Officer    

TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Securities of the series designated
and referred to in the within-mentioned Indenture.
U.S. BANK, N.A., as Trustee

         
By:
       
 
       
 
  Authorized Signatory    





--------------------------------------------------------------------------------



 



(REVERSE OF NOTE)
AMB PROPERTY L.P.
MEDIUM-TERM NOTE, SERIES B
(FIXED RATE)
     This Note is one of a duly authorized issue of debt securities of the
Operating Partnership (hereinafter called the “Securities”) of the series
hereinafter specified, unlimited in aggregate principal amount, all issued or to
be issued under or pursuant to an Indenture dated as of June 30, 1998, as
supplemented by the First Supplemental Indenture dated as of June 30, 1998, the
Second Supplemental Indenture dated as of June 30, 1998, the Third Supplemental
Indenture dated as of June 30, 1998, the Fourth Supplemental Indenture dated as
of August 15, 2000 and the Fifth Supplemental Indenture dated as of May 7, 2002,
among the Operating Partnership, AMB Property Corporation, a Maryland
corporation and general partner of the Operating Partnership (the “Guarantor”),
and U.S. Bank, N.A., as successor to State Street Bank and Trust Company of
California, N.A., as Trustee; to which Indenture and all indentures supplemental
thereto (herein collectively called the “Indenture”) reference is hereby made
for a specification of the rights and limitation of rights thereunder of the
Holders of the Securities, the rights and obligations thereunder of the
Operating Partnership and the rights, duties and immunities thereunder of the
Trustee. The Securities may be issued in one or more series, which different
series may be issued in various aggregate principal amounts, may mature at
different times, may bear interest (if any) at different rates, may be subject
to different redemption or repayment provisions (if any), may be subject to
different covenants and defaults and may otherwise vary as provided in the
Indenture. This Note is one of a series designated as “Series B Medium-Term
Notes” (hereinafter referred to as the “Notes”) of the Operating Partnership, of
up to $400,000,000 in aggregate principal amount. All terms used in this Note
which are defined in the Indenture and which are not otherwise defined in this
Note shall have the meanings assigned to them in the Indenture. The terms of the
Notes include those stated in the Indenture and those made a part of the
Indenture by reference to the Trust Indenture Act of 1939, as amended. The Notes
are subject to all such terms, and the Holders are referred to the Indenture and
such Act for a statement of such terms. To the extent any provision of this Note
conflicts with the provisions of the Indenture, the provisions of the Indenture
shall govern and be controlling.
     Unless stated to the contrary on the face hereof, this Note is issuable
only in registered form without coupons in Book-Entry form represented by one or
more global notes (each a “Global Note”) recorded in the book-entry system
maintained by the Depository. If specified on the face hereof, this Note is
issuable in certificated form issued to, and registered in the name of, the
beneficial owner or its nominee (a “Certificated Note”).
     Unless a different minimum Authorized Denomination is set forth on the face
hereof, this Note is issuable in minimum denominations of (i) if the Specified
Currency of this Note is U.S. dollars, U.S. $1,000 and in any larger amount in
integral multiples of $1,000 and (ii) if the Specified Currency of this Note is
a currency other than U.S. dollars (a “Foreign Currency”) or is a composite
currency, the equivalent in such Foreign Currency or composite currency
determined in accordance with the Market Exchange Rate (as defined below) for
such Foreign Currency or composite currency on the Business Day immediately
preceding the date on which the Operating Partnership accepts an offer to
purchase a Note, of U.S. $1,000 (rounded to an integral multiple of 1,000 units
of the Foreign Currency or composite currency), and in any larger amount in
integral multiples of 1,000 units.
     If this is a Global Note representing Book-Entry Notes, this Note may be
transferred or exchanged only through DTC. In the manner and subject to the
limitations provided in the Indenture, if this is a Certificated Note, it may be
transferred or exchanged, without charge except for any tax or other
governmental charge imposed in relation thereto, for other Notes of authorized
denominations for a like aggregate principal amount, at the office or agency of
the Operating Partnership in the Borough of Manhattan of The City of New York,
or, at the option of the Holder, such office or agency, if any, maintained by
the Operating Partnership in the city in which the principal executive offices
of the Operating Partnership are located or the city in which the principal
corporate trust office of the Trustee is located.
     The principal (and premium, if any) and interest on, this Note is payable
by the Operating Partnership in the Specified Currency.

2



--------------------------------------------------------------------------------



 



     If this Note is denominated in a Foreign Currency, in the event that the
Foreign Currency is not available for payment at a time at which any payment is
required hereunder due to the imposition of exchange controls or other
circumstances beyond the control of the Operating Partnership or is no longer
used by the government of the country issuing such currency or for the
settlement of transactions by public institutions within the international
banking community, the Operating Partnership may, in full satisfaction of its
obligation to make such payment, make instead a payment in an equivalent amount
of U.S. dollars, determined by the Exchange Rate Agent, as specified on the face
hereof, on the basis of the Market Exchange Rate for such Foreign Currency on
the second Business Day prior to such payment date or, if such Market Exchange
Rate is not then available, on the basis of the most recently available Market
Exchange Rate; provided, however, that if such Specified Currency is replaced by
a single European currency, the payment of principal of (and premium, if any) or
interest, if any, on this Note denominated in such currency shall be effected in
the new single European currency in conformity with legally applicable measures
taken pursuant to, or by virtue of, the treaty establishing the European
Community, as amended by the treaty on European Unity. The “Market Exchange
Rate” for the Specified Currency means the noon dollar buying rate in The City
of New York for cable transfers for the Specified Currency as certified for
customs purposes by (or if not so certified, as otherwise determined by) the
Federal Reserve Bank of New York. Any payment made under such circumstances in
U.S. dollars or a new single European currency where the required payment is in
a Specified Currency other than U.S. dollars or such single European currency,
respectively, will not constitute an Event of Default (as defined in the
Indenture).
     If the Specified Currency is a composite currency and if such composite
currency is unavailable due to the imposition of exchange controls or other
circumstances beyond the control of the Operating Partnership, then the
Operating Partnership will be entitled to satisfy its obligations to the Holder
of this Note by making such payment in U.S. dollars. The amount of each payment
in U.S. dollars shall be computed by the Exchange Rate Agent on the basis of the
equivalent of the composite currency in U.S. dollars. The component currencies
of the composite currency for this purpose (collectively, the “Component
Currencies” and each, a “Component Currency”) shall be the currency amounts that
were components of the composite currency as of the last day on which the
composite currency was used. The equivalent of the composite currency in U.S.
dollars shall be calculated by aggregating the U.S. dollar equivalents of the
Component Currencies. The U.S. dollar equivalent of each of the Component
Currencies shall be determined by the Exchange Rate Agent on the basis of the
most recently available Market Exchange Rate for each such Component Currency,
or as otherwise specified on the face hereof.
     If the official unit of any Component Currency is altered by way of
combination or subdivision, the number of units of the currency as a Component
Currency shall be divided or multiplied in the same proportion. If two or more
Component Currencies are consolidated into a single currency, the amounts of
those currencies as Component Currencies shall be replaced by an amount in such
single currency equal to the sum of the amounts of the consolidated Component
Currencies expressed in such single currency. If any Component Currency is
divided into two or more currencies, the amount of the original Component
Currency shall be replaced by the amounts of such two or more currencies, the
sum of which shall be equal to the amount of the original Component Currency.
     All determinations referred to above made by the Exchange Rate Agent shall
be at its sole discretion and shall, in the absence of manifest error, be
conclusive for all purposes and binding on the Holder of this Note.
     If a Redemption Commencement Date is specified on the face hereof, this
Note may be redeemed, whether or not any other Note is concurrently redeemed, at
the option of the Operating Partnership, in whole, or from time to time in part,
on any Business Day on or after such Redemption Commencement Date and prior to
the Maturity Date, upon mailing by first-class mail, postage prepaid, a notice
of such redemption not less than 30 nor more than 60 days prior to the actual
date of redemption (“Redemption Date”), to the Holder of this Note at such
Holder’s address appearing in the Security Register, as provided in the
Indenture (provided that, if the Holder of this Note is a Depository or a
nominee of a Depository, notice of such redemption shall be given in accordance
with any applicable provisions of such written agreement between the Operating
Partnership, the Trustee and such Depository (or its nominee) as may be in
effect from time to time), at the Redemption Price (as defined below), together
in each case with interest accrued to the Redemption Date (subject to the right
of the Holder of record on a Regular Record Date to receive interest due on an
Interest Payment Date). The “Redemption Price” shall be equal to (i) the Initial
Redemption Percentage specified on the face of this Note, as adjusted downward
on each anniversary of the Redemption Commencement Date by the Annual Redemption
Price Reduction, if any, specified on the face hereof, multiplied by (ii) the
unpaid Principal Amount of this Note to be redeemed. In the event of redemption
of this Note

3



--------------------------------------------------------------------------------



 



in part only, a new Note or Notes of this series, and of like tenor, for the
unredeemed portion hereof will be issued in the name of the Holder hereof upon
the cancellation hereof.
     If an Optional Repayment Date(s) is specified on the face hereof, this Note
will be subject to repayment by the Operating Partnership at the option of the
Holder hereof on such Optional Repayment Date(s), in whole or in part in
increments of U.S. $1,000 or other increments specified on the face hereof (as
long as any remaining principal is at least $1,000 or another specified minimum
denomination), at the Repayment Price specified on the face hereof, together
with unpaid interest accrued hereon to the date of repayment (“Repayment Date”).
For this Note to be repaid, this Note must be received, together with the form
hereon entitled “Option to Elect Repayment” duly completed, by the Trustee at
the corporate trust office of the Trustee at 100 Wall Street, Suite 1600, New
York, New York 10005 (or at such other address of which the Operating
Partnership shall from time to time designate and notify Holders of the Notes)
at least 30 but not more than 60 days prior to the Repayment Date. Exercise of
such repayment option by the Holder hereof will be irrevocable. In the event of
repayment of this Note in part only, a new Note of like tenor for the unrepaid
portion hereof and otherwise having the same terms as this Note shall be issued
in the name of the Holder hereof upon the presentation and surrender hereof.
     If this is a Global Note representing Book-Entry Notes, only the Depository
may exercise the repayment option in respect of this Note. Accordingly, if this
is a Global Security representing Book-Entry Notes and the beneficial owner
desires to have all or any portion of the Book-Entry Note represented by this
Global Security repaid, the beneficial owner must instruct the participant
through which he owns his interest to direct the Depository to exercise the
repayment option on his behalf by delivering this Note and duly completed
election form to the Trustee as aforesaid.
     If this Note is an Original Issue Discount Note, as specified on the face
hereof, the amount payable to the Holder of this Note in the event of
redemption, repayment or acceleration of maturity will be equal to the sum of
(i) the Issue Price specified on the face hereof (increased by any accruals of
the Discount, as defined below) multiplied, in the event of any redemption or
repayment of this Note (if applicable), by the Redemption Price or Repayment
Price, as the case may be, and (ii) any unpaid interest on this Note accrued
from the Original Issue Date to the Redemption Date, Repayment Date or date of
acceleration of maturity, as the case may be. The difference between the Issue
Price, as specified on the face hereof, and 100% of the principal amount of this
Note is referred to herein as the “Discount”.
     For purposes of determining the amount of Discount that has accrued as of
any Redemption Date, Repayment Date or date of acceleration of maturity of this
Note, such Discount will be accrued so as to cause the yield on the Note to be
constant. The constant yield will be calculated using a 30-day month, 360-day
year convention, a compounding period that, except for the Initial Period (as
defined below), corresponds to the shortest period between Interest Payment
Dates (with ratable accruals within a compounding period) and an assumption that
the maturity of this Note will not be accelerated. If the period from the
Original Issue Date to the initial Interest Payment Date (the “Initial Period”)
is shorter than the compounding period for this Note, a proportionate amount of
the yield for an entire compounding period will be accrued. If the Initial
Period is longer than the compounding period, then such period will be divided
into a regular compounding period and a short period, with the short period
being treated as provided in the preceding sentence.
     In case a default, as defined in the Indenture, shall occur and be
continuing with respect to the Notes, the principal amount of all Notes then
outstanding under the Indenture may be declared or may become due and payable
upon the conditions and in the manner and with the effect provided in the
Indenture. The Indenture provides that such declaration may in certain events be
annulled by the Holders of a majority in principal amount of the Notes
outstanding.
     To the extent permitted by, and as provided in, the Indenture, the
Operating Partnership may enter into one or more supplements to the Indenture
for the purpose of modifying or altering the Indenture, without the consent of
any Holders of Notes, for the limited purposes described in the Indenture.
     To the extent permitted by, and as provided in, the Indenture, the
Operating Partnership may enter into one or more supplements to the Indenture
for the purpose of modifying or altering the rights and obligations of the
Operating Partnership and the Holders of the Securities (as defined in the
Indenture) with the consent of the Holders

4



--------------------------------------------------------------------------------



 



of not less than a majority in principal amount of all Outstanding Securities
(as defined in the Indenture) of any series affected, evidenced as provided in
the Indenture.
     The Indenture contains provisions for legal defeasance and covenant
defeasance with respect to the Notes, in each case, upon compliance with certain
conditions set forth therein, which provisions apply to the Notes.
     The Operating Partnership, the Trustee, any Authenticating Agent, any
paying agent and any Security registrar may deem and treat the registered Holder
hereof as the absolute owner hereof (whether or not this Note shall be overdue
and notwithstanding any notice of ownership or other writing hereon by anyone
other than the Operating Partnership or any Security registrar) for the purpose
of receiving payment of or on account of the principal hereof (and premium, if
any), and interest hereon, and for all other purposes, and none of the Operating
Partnership, the Trustee, an Authenticating Agent, a paying agent nor the
Security registrar shall be affected by any notice to the contrary. All such
payments shall be valid and effectual to satisfy and discharge the liability
upon this Note to the extent of the sum or sums so paid.
     No recourse under or upon any obligation, covenant or agreement of the
Indenture or of this Note, or for any claim based thereon or otherwise in
respect thereof, shall be had against any incorporator, partner, stockholder,
officer or director, as such, past, present or future, of the Operating
Partnership or the Guarantor or of any successor entity, either directly or
through the Operating Partnership or the Guarantor, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise; it being expressly understood that the Indenture and this
Note are solely corporate obligations, and that no such personal liability
whatever shall attach to, or is or shall be incurred by the incorporators,
partners, stockholders, officers or directors, as such, of the Operating
Partnership or the Guarantor or of any successor entity, or any of them, because
of the creation of the indebtedness authorized by the Indenture, or under or by
reason of the obligations, covenants or agreements contained in the Indenture or
this Note or implied therefrom; and that any and all such personal liability,
either at common law or in equity or by constitution or statute, or any and all
such rights and claims against, every such incorporator, partner, stockholder,
officer or director, as such, because of the creation of the indebtedness
authorized by the Indenture, or under or by reason of the obligations, covenants
or agreements contained in the Indenture or this Note or implied therefrom, are,
by acceptance of this Note, hereby expressly waived and released as a condition
of, and as consideration for, the issue of this Note. In the event of any sale
or transfer of its assets and liabilities substantially as an entirety to a
successor entity, the predecessor entity may be dissolved and liquidated as more
fully set forth in the Indenture.
     All U.S. dollar amounts used in or resulting from calculations referred to
in this Note shall be rounded to the nearest cent (with one half cent being
rounded upwards).
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

5



--------------------------------------------------------------------------------



 



PARENT GUARANTEE
     FOR VALUE RECEIVED, the undersigned hereby, jointly and severally with the
Subsidiary Guarantors, if any, unconditionally guarantees to the Holder of the
accompanying Series B Medium-Term Note (the “Note”) issued by AMB Property, L.P.
(the “Operating Partnership”) under an Indenture dated as of June 30, 1998
(together with the First Supplemental Indenture, the Second Supplemental
Indenture and the Third Supplemental Indenture, each dated as of June 30, 1998,
the Fourth Supplemental Indenture dated as of August 15, 2000 and the Fifth
Supplemental Indenture dated as of May 7, 2002, the “Indenture”) among the
Operating Partnership, AMB Property Corporation and U.S. Bank, N.A., as
successor to State Street Bank and Trust Company of California, N.A., as trustee
(the “Trustee”), (a) the full and prompt payment of the principal of and
premium, if any, on such Note when and as the same shall become due and payable,
whether at the Maturity Date (as defined in the Note), by acceleration, by
redemption, repurchase or otherwise, and (b) the full and prompt payment of the
interest on such Note when and as the same shall become due and payable,
according to the terms of such Note and of the Indenture. In case of the failure
of the Operating Partnership punctually to pay any such principal, premium or
interest, the undersigned hereby agrees to cause any such payment to be made
punctually when and as the same shall become due and payable, whether at the
Maturity Date, upon acceleration, by redemption or repayment or otherwise, and
as if such payment were made by the Operating Partnership. The undersigned
hereby agrees, jointly and severally with the Subsidiary Guarantors, if any,
that its obligations hereunder shall be as principal and not merely as surety,
and shall be absolute and unconditional, and shall not be affected, modified or
impaired by the following: (a) the failure to give notice to the Guarantors of
the occurrence of an Event of Default under the Indenture; (b) the waiver,
surrender, compromise, settlement, release or termination of the payment,
performance or observance by the Operating Partnership or the Guarantors of any
or all of the obligations, covenants or agreements of either of them contained
in the Indenture or any Note; (c) the acceleration, extension or any other
changes in the time for payment of any principal of or interest or any premium
on any Note or for any other payment under the Indenture or of the time for
performance of any other obligations, covenants or agreements under or arising
out of the Indenture or any Note; (d) the modification or amendment (whether
material or otherwise) of any obligation, covenant or agreement set forth in the
Indenture or any Note; (e) the taking or the omission of any of the actions
referred to in the Indenture and in any of the actions under any Note; (f) any
failure, omission, delay or lack on the part of the Trustee to enforce, assert
or exercise any right, power or remedy conferred on the Trustee in the
Indenture, or any other action or acts on the part of the Trustee or any of the
Holders from time to time of any Note; (g) the voluntary or involuntary
liquidation, dissolution, sale or other disposition of all or substantially all
the assets, marshaling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition with creditors or readjustment of, or other similar
proceedings affecting the Guarantors or the Operating Partnership or any of the
assets of any of them, or any allegation or contest of the validity of this
Parent Guarantee in any such proceeding; (h) to the extent permitted by law, the
release or discharge by operation of law of the Guarantors from the performance
or observance of any obligation, covenant or agreement contained in the
Indenture; (i) to the extent permitted by law, the release or discharge by
operation of law of the Operating Partnership from the performance or observance
of any obligation, covenant or agreement contained in the Indenture; (j) the
default or failure of the Operating Partnership or the Trustee fully to perform
any of its obligations set forth in the Indenture or any Note; (k) the
invalidity, irregularity or unenforceability of the Indenture or any Note or any
part of any thereof; (l) any judicial or governmental action affecting the
Operating Partnership or any Note or consent or indulgence granted to the
Operating Partnership by the Holders or by the Trustee; or (m) the recovery of
any judgment against the Operating Partnership or any action to enforce the same
or any other circumstance which might constitute a legal or equitable discharge
of a surety or guarantor. The undersigned hereby waives diligence, presentment,
demand of payment, filing of claims with a court in the event of merger, sale,
lease or conveyance of all or substantially all of its assets, insolvency or
bankruptcy of any Guarantor or the Operating Partnership, any right to require a
proceeding first against any other Guarantor or the Operating Partnership,
protest or notice with respect to such Note or the indebtedness evidenced
thereby and all demands whatsoever, and covenants that this Parent Guarantee
will not be discharged except by complete performance of the obligations
contained in such Note and in this Parent Guarantee.
     No reference herein to such Indenture and no provision of this Parent
Guarantee or of such Indenture shall alter or impair the guarantee of the
undersigned, which is absolute and unconditional, of the full and prompt payment
of the principal of and premium, if any, and interest on the Note.

 



--------------------------------------------------------------------------------



 



     THIS PARENT GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK.
     This Parent Guarantee shall not be valid or obligatory for any purpose
until the certificate of authentication on the Note shall have been executed by
the Trustee under the Indenture referred to above by the manual signature of one
of its authorized officers. The validity and enforceability of this Parent
Guarantee shall not be affected by the fact that it is not affixed to any
particular Note.
     An Event of Default under the Indenture or any Note shall constitute an
event of default under this Parent Guarantee, and shall entitle the Holder of
the Note to accelerate the obligations of the undersigned hereunder in the same
manner and to the same extent as the obligations of the Operating Partnership.
     Notwithstanding any other provision of this Parent Guarantee to the
contrary, the undersigned hereby waives any claims or other rights which it may
now have or hereafter acquire against any other Guarantor or the Operating
Partnership that arise from the existence or performance of its obligations
under this Parent Guarantee (all such claims and rights are referred to as
“Guarantor’s Conditional Rights”), including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution, or indemnification, any
right to participate in any claim or remedy against any Guarantor or the
Operating Partnership, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, by any payment made hereunder
or otherwise, including without limitation, the right to take or receive from
any Guarantor or the Operating Partnership, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim or other rights. The undersigned hereby agrees not to
exercise any rights which may be acquired by way of contribution under this
Parent Guarantee or any other agreement, by any payment made hereunder or
otherwise, including, without limitation, the right to take or receive from any
other guarantor, directly or indirectly, in cash or other property or by setoff
or in any other manner, payment or security on account of such contribution
rights. If, notwithstanding the foregoing provisions, any amount shall be paid
to the undersigned on account of the Guarantor’s Conditional Rights and either
(i) such amount is paid to such undersigned party at any time when the
indebtedness shall not have been paid or performed in full, or (ii) regardless
of when such amount is paid to such undersigned party, any payment made by any
Guarantor or the Operating Partnership to a Holder that is at any time
determined to be a Preferential Payment (as defined below), then such amount
paid to the undersigned shall be held in trust for the benefit of such Holder
and shall forthwith be paid such Holder to be credited and applied upon the
indebtedness, whether matured or unmatured. Any such payment is herein referred
to as a “Preferential Payment” to the extent any Guarantor or the Operating
Partnership makes any payment to such Holder in connection with the Note, and
any or all of such payment is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid or paid over to a
trustee, receiver or any other entity, whether under any bankruptcy act or
otherwise.
     To the extent that any of the provisions of the immediately preceding
paragraph shall not be enforceable, the undersigned agrees that until such time
as the indebtedness has been paid and performed in full and the period of time
has expired during which any payment made by any Guarantor, the Operating
Partnership or the undersigned to a Holder may be determined to be a
Preferential Payment, Guarantor’s Conditional Rights to the extent not validly
waived shall be subordinate to Holders’ right to full payment and performance of
the indebtedness and the undersigned shall not enforce any of Guarantor’s
Conditional Rights until such time as the indebtedness has been paid and
performed in full and the period of time has expired during which any payment
made by any Guarantor, the Operating Partnership or the undersigned to Holders
may be determined to be a Preferential Payment.
     The obligations of the undersigned to the Holder of the Note and to the
Trustee pursuant to this Parent Guarantee and the Indenture are expressly set
forth in Article 14 of the Indenture and reference is hereby made to the
Indenture for the precise terms of this Parent Guarantee and all of the other
provisions of the Indenture to which this Parent Guarantee relates.
     Capitalized terms used in this Parent Guarantee which are not defined
herein shall have the meanings assigned to them in the Indenture.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Parent Guarantee to be duly
executed.

             
Dated:
           
 
           

                  AMB PROPERTY CORPORATION    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



ASSIGNMENT
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto:

     
PLEASE INSERT SOCIAL SECURITY OR

   
OTHER IDENTIFYING NUMBER OF ASSIGNEE:
   
 
   
 
      (Please print or typewrite name and address of Assignee, including postal
zip code of assignee)

 
     
 
    this Note and all rights thereunder, hereby irrevocably constituting and
appointing:
 
     
 
    Attorney, to transfer this Note on the books of the Trustee, with full power
of substitution in the premises.
 
   
Dated:                                         
   
 
   
 
 
Notice: The signature(s) on this Assignment must correspond with the name(s) as
written upon the face of this Note in every particular, without alteration or
enlargement or any change whatsoever.

 



--------------------------------------------------------------------------------



 



OPTION TO ELECT REPAYMENT
     The undersigned hereby requests and irrevocably instructs the Operating
Partnership to repay the within Note on the Optional Repayment Date specified on
the face hereof occurring at least 30 but not more than 60 days after the date
of receipt of the within Note by the Trustee at the corporate trust office of
the Trustee at 100 Wall Street, Suite 1600, New York, New York 10005 (or at such
other addresses of which the Operating Partnership shall notify the registered
holders of the Note of this series).

  (      )   In whole     (     )   In part equal to $                     (must
be a whole multiple of $1,000 and the remaining principal amount must be at
least $1,000; or if the Note is denominated in a Foreign Currency or composite
currency, rounded integrals of 1,000 units of the Foreign Currency or composite
currency and the remaining principal amount must be at least 1,000 units of the
Foreign Currency or composite currency)

at a price equal to the Repayment Price, determined in accordance with the terms
of the Note.

     
Signature:
  Please print or type name and address:
 
   
 
   
 
   
Notice: The signature on this Option to Elect Repayment must correspond with the
name as written upon the face of the within instrument in every particular
without alteration or enlargement or any change whatever.
               

 



--------------------------------------------------------------------------------



 



ABBREVIATIONS
     The following abbreviations, when used in the inscription on the face of
this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:

                 
TEN COM—as tenants in common
  UNIF GIFT MIN ACT—                          Custodian                       
 
      (Cust)       (Minor) TEN ENT—as tenants by the entireties   Under Uniform
Gifts to Minors Act                                                       
(State)

JT TEN—as joint tenants with right of survivorship and not as tenants in common
             

     Additional abbreviations may also be used though not in the above list.

 